IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,443-01


                         EX PARTE JERRY DALE JONES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1407048-A IN THE 178TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession of a

controlled substance weighing more than one gram but less than four grams, and was sentenced to

three years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary and that his conviction violates due process

because less than a week after he entered his plea, the evidence in his case was tested and found to

weigh less than one gram. There were other discrepancies between the charging instrument, the plea
papers and the judgment in this case with respect to the type of controlled substance alleged to have

been possessed, and whether or not Applicant pleaded “true” to an enhancement allegation.

       On December 10, 2014, this Court remanded to the trial court to resolve the discrepancies

in the record, and to determine whether any errors in the judgment in this case were clerical errors,

subject to correction by way of judgment nunc pro tunc, or judicial errors. The parties have entered

agreed findings of fact and conclusions of law, and the trial court has determined that Applicant’s

decision to plead guilty to possessing more than one gram but less than four grams of a controlled

substance in this case was not a voluntary and intelligent choice. Applicant is entitled to relief. Ex

parte Mable, 443 S.W.3d 129 (Tex. Crim. App. 2014).

       Relief is granted. The judgment in Cause No. 1407048 in the 178th District Court of Harris

County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to

answer the charges as set out in the information. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 4, 2015
Do not publish